Name: 95/219/EC: Council Decision of 12 April 1995 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1995-06-21

 Avis juridique important|31995D021995/219/EC: Council Decision of 12 April 1995 appointing a member of the Committee of the Regions Official Journal L 135 , 21/06/1995 P. 0016 - 0016COUNCIL DECISION of 12 April 1995 appointing a member of the Committee of the Regions (95/219/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decision 94/65/EC of 26 January 1994 appointing the members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1),Having regard to Council Decision 95/15/EC of 23 January 1995 appointing the members and alternate members of the Committee of the Regions (2), following the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union,Whereas a seat has become vacant on the Committee of the Regions following the resignation of Mr Josef RatzenbÃ ¶ck,Having regard to the proposal from the Austrian Government,HAS DECIDED AS FOLLOWS:Sole Article Mr Josef PÃ ¼hringer is hereby appointed a member of the Committee of the Regions in place of Mr Josef RatzenbÃ ¶ck for the remainder of the latter's term of office, which expires on 25 January 1998.Done at Brussels, 12 April 1995.For the CouncilThe PresidentA. JUPPÃ (1) OJ No L 31, 4. 2. 1994, p. 29.(2) OJ No L 25, 2. 2. 1995, p. 20.